Name: Commission Regulation (EC) NoÃ 434/2007 of 20 April 2007 amending Regulation (EC) NoÃ 1974/2006 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1698/2005 by reason of Accession of Bulgaria and Romania to the European Union
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  Europe;  EU finance;  regions and regional policy;  European construction
 Date Published: nan

 21.4.2007 EN Official Journal of the European Union L 104/8 COMMISSION REGULATION (EC) No 434/2007 of 20 April 2007 amending Regulation (EC) No 1974/2006 laying down detailed rules for the application of Council Regulation (EC) No 1698/2005 by reason of Accession of Bulgaria and Romania to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania (1), and in particular Articles 34(3) and 56 thereof, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (2) and in particular Article 91 thereof, Whereas: (1) Article 34 and Annex VIII of the Act of Accession of Bulgaria and Romania defines in general terms the conditions under which temporary additional support is to be granted for transitional rural development measures in these new Member States. Implementing rules should be adopted to supplement those conditions and adapt certain rules foreseen by Commission Regulation (EC) No 1974/2006 of 15 December 2006 laying down detailed rules for the application of Council Regulation (EC) No 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (3). (2) Those rules should conform to the principles of subsidiarity and proportionality and should therefore be limited to what is necessary to achieve the objectives pursued. (3) Conditions of eligibility for certain transitional measures should therefore be specified. (4) To facilitate the establishment of rural development programmes comprising those measures, and their examination and approval by the Commission, common rules relating to their structure and content should be laid down on the basis of Article 16 of Regulation (EC) No 1698/2005 in particular. (5) Regulation (EC) No 1974/2006 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Rural Development Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1974/2006 is amended as follows: 1. In Chapter III, section I, subsection 1, the following Article 25a is added: Article 25a 1. Support for the provision of farm advisory and extension services referred to in Annex VIII Section I D of the Act of Accession of Bulgaria and Romania can be granted to the authorities and bodies delivering these services to farmers. This concerns in particular drawing up business plans, assistance in making applications for rural development measures, advice and extension related to respect of good agricultural and environmental conditions and statutory management requirements provided for in Articles 4 and 5 of and in Annexes III and IV to Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers; 2. The authorities and bodies selected to provide advisory and extension services to farmers shall avail of appropriate resources in the form of qualified staff, administrative and technical facilities and advisory experience and reliability with respect to the services to be provided. 3. For the period 2007-09, Bulgaria and Romania may implement, as regards the provision of advisory services to farmers, either this measure, or the measure use of advisory services by farmers and forest holders  referred to in Article 20(a)(iv) of Regulation (EC) No 1698/2005.; 2. In Chapter III, section I, subsection 4, the following sentence is added to Article 37(2): In Bulgaria and Romania the first call for proposals shall be organised no later than three years after the approval of the programme.; 3. In Chapter III, section I, subsection 4, the following Article 37a is added: Article 37a In Bulgaria and Romania acquiring skills as referred to in Article 63(c) of Regulation (EC) No 1698/2005 may cover also the costs related to building representative local development partnerships, drawing up integrated development strategies, financing research and preparing applications for the selection of local action groups. Such costs are eligible for potential local action groups.; 4. In Chapter III, Section 1, the following subsection 4a is added: Subsection 4a Temporary additional measure for Bulgaria and Romania Article 39a Eligibility conditions for granting support under the measure foreseen in Section I point E of Annex VIII to the Act of Accession of Bulgaria and Romania complements to direct payments  are defined by the Commission decision approving the complementary national direct payments.; 5. Annex II is amended in accordance with Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) The Act of Accession was adapted by Council Decisions 2006/663/EC (OJ L 277, 9.10.2006, p. 2) and 2006/664/EC (OJ L 277, 9.10.2006, p. 4). (2) OJ L 277, 21.10.2005, p. 1. Regulation as last amended by Regulation (EC) No 2012/2006 (OJ L 384, 29.12.2006, p. 8). (3) OJ L 368, 23.12.2006, p. 15. ANNEX Annex IIA to Regulation (EC) No 1974/2006 is hereby amended as follows: 1. in point 3.4, a new paragraph is inserted after the first paragraph: For Bulgaria and Romania the description under the previous paragraph shall address the impact of the Sapard financial resources.; 2. in point 5.2, the first indent is completed by the following sentence: For Bulgaria and Romania, reference to all ongoing operations/contracts, including in financial terms, and the procedures/rules (including the transitional ones) which apply to these in accordance with Commission Regulation (EC) No 248/2007 (1) on measures concerning the Multiannual Financing Agreements and the Annual Financing Agreements concluded under the Sapard programme and the transition from Sapard to rural development. 3. in point 5.3.1.2.3, the following sixth indent is added:  list of enterprises benefiting from a period of transition as referred to in section II paragraph 3 of Annex VIII of the Act of Accession of Bulgaria and Romania.; 4. the title of point 5.3.1.4 is replaced by the following text 5.3.1.4. Transitional measures for Bulgaria, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Romania, Slovenia and Slovakia; 5. in point 5.3.1.4, the following point is introduced: 5.3.1.4.3. Provision of farm advisory and extension services in Bulgaria and Romania  description of the type of advisory and extension services to be provided;  the minimum requirements for the bodies responsible for the provision of these services;  the procedures for the selection of these bodies.; 6. in point 5.3.4.3, the following third indent is added:  For Bulgaria and Romania the minimum criteria for the definition of potential local action groups as referred to in Article 37a.; 7. the following point 5.3.5 is added: 5.3.5. Complements to direct payments  Community contribution for each of the years 2007, 2008 and 2009.  Designation of paying agency.; 8. the following table is added for Bulgaria and Romania after point 6.2: 6.2 a. Financial plans by axis for Bulgaria and Romania (in EUR total period) Axis Public contribution Total public EAFRD contribution rate (%) EAFRD amount Axis 1 Axis 2 Axis 3 Axis 4 Technical Assistance Complements to direct payments Total 9. in the nota bene after table 6.2a the following sentence is added: For Bulgaria and Romania the correlation table in Annex I to Commission Regulation (EC) No 248/2007 shall be used for the identification of such expenditures; 10. the following table is inserted for Bulgaria and Romania after table 7: 7a. Indicative breakdown by Rural Development Measure for Bulgaria and Romania (in EUR, total period) Measure/Axis Public expenditure Private expenditure Total cost Measure 111 Measure 112 Measure 121 Measure 1 ¦ Total Axis 1 Measure 211 Measure 212 Measure 221 Measure 2 ¦ Total Axis 2 Measure 311 Measure 312 Measure 321 Measure 3 ¦ Total Axis 3 41 Local development strategies:  411 Competitiveness  412 Environment/land management  413 Quality of life/diversification 421 Cooperation: 431 Running costs, skills acquisition, animation Total Axis 4 (2) 511 Technical Assistance of which amount for the national rural network (where relevant): (a) running costs (b) action plan 611 Complements to direct payments Grand total 11. the following measure codes (143) and (611) are added to the table under point 7: (143) provision of farm advisory and extension services in Bulgaria and Romania (611) complementary direct payments in Bulgaria and Romania. (1) OJ L 69, 9.3.2007, p. 5.; (2) In order to verify compliance with Article 17 of Regulation (EC) No 1698/2005 the distribution key between axes resulting from the local development strategies will be applied to the total allocation of Axis 4.;